DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 08/17/2022.
Claims 1-30 remain pending.

Response to Arguments
Applicant’s amendments and remarks filed on 08/17/2022 have been fully considered but they are moot in light of the new grounds of rejection cited below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-18, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US Patent Application Publication 2020/0196255; hereinafter Cheng).
Regarding claim 1 Cheng discloses a user equipment (UE) for wireless communication (UE in fig. 9), comprising:
a memory (fig. 9, memory 934); and
one or more processors coupled to the memory (fig. 9; processor 928), the one or more processors configured to:
receive a plurality of physical sidelink shared channel (PSSCH) communications on a plurality of sidelink component carriers (paragraphs 0118-0119; wherein a receive UE, as described in paragraphs 0050-0051, receives PSSCHs from a transmit UE on sidelink component carriers, as the ones described in fig. 8); and
transmit, using a set of resources on a single component carrier of the plurality of sidelink component carriers and based at least in part on a determination of the set of resources (paragraphs 0116, 0118; wherein the receive UE transmits feedback information on component carriers, using resources configured for them), a plurality of hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback indications corresponding to the plurality of PSSCH communications (paragraphs 0125-0127; HARQ feedback transmitted for each PSSCH),
wherein the determination of the set of resources is based at least in part on a physical sidelink feedback channel (PSFCH) format (paragraph 0055, 0057; the feedback information is sent according to a configuration for feedback).
Regarding claim 2 Cheng discloses the UE of claim 1, wherein the one or more processors are further configured to: receive an indication that indicates the set of resources (paragraph 0055; time/frequency indication); and determine the set of resources based at least in part on the indication, wherein the indication comprises at least one of: an explicit indication or an implicit indication (paragraphs 0055, 0116; explicit allocation indication).
Regarding claim 3 Cheng discloses the UE of claim 2, wherein the one or more processors are further configured to receive the explicit indication from an additional UE (paragraph 0055, the SCI data is sent from a transmitting UE to a receiving UE), wherein the one or more processors, when receiving the plurality of PSSCH communications, are configured to receive the plurality of PSSCH communications from the additional UE (paragraph 0116; sidelink data sent by the transmitting UE).
Regarding claim 14 Cheng discloses the UE of claim 1, wherein the memory and the one or more processors are further configured to determine a PSSCH-to-HARQ gap based at least in part on at least one of: an explicit indication or an implicit indication (paragraphs 0055, 0118; a time offset indication for transmission of the PSFCH after receiving the PSSCH).
Regarding claim 15 Cheng discloses the UE of claim 1, wherein the memory and the one or more processors, when transmitting the plurality of HARQ-ACK feedback indications, are configured to: transmit a first set of HARQ-ACK feedback indications of the plurality of HARQ-ACK feedback indications (paragraphs 0118, 0125-0127; transmitting SFCI, or feedback information); and drop a second set of HARQ-ACK feedback indications based at least in part on at least one of a format of the set of HARQ-ACK feedback indications or a payload of the set of HARQ-ACK feedback indications (paragraphs 0075, 0086, 0089, 0126-0127; wherein the receive UE determines whether to drop feedback transmissions).
Regarding claim 16 Cheng discloses a method of wireless communication performed by a user equipment (UE), comprising:
receiving a plurality of physical sidelink shared channel (PSSCH) communications on a plurality of sidelink component carriers (paragraphs 0118-0119; wherein a receive UE, as described in paragraphs 0050-0051, receives PSSCHs from a transmit UE on sidelink component carriers, as the ones described in fig. 8); and
transmitting, using a set of resources on a single component carrier of the plurality of sidelink component carriers and based at least in part on a determination of the set of resources (paragraphs 0116, 0118; wherein the receive UE transmits feedback information on component carriers, using resources configured for them), a plurality of hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback indications corresponding to the plurality of PSSCH communications (paragraphs 0125-0127; HARQ feedback transmitted for each PSSCH), wherein the determination of the set of resources is based at least in part on a physical sidelink feedback channel (PSFCH) format (paragraph 0055, 0057; the feedback information is sent according to a configuration for feedback).
Regarding claim 17 Cheng discloses the method of claim 16, further comprising: determining the set of resources based at least in part on the indication (paragraph 0055; time/frequency indication), wherein the indication comprises at least one of an explicit indication or an implicit indication (paragraphs 0055, 0116; explicit allocation indication).
Regarding claim 18 Cheng discloses the method of claim 17, further comprising receiving the explicit indication from an additional UE (paragraph 0055, the SCI data is sent from a transmitting UE to a receiving UE), wherein receiving the plurality of PSSCH communications comprises receiving the plurality of PSSCH communications from the additional UE (paragraph 0116; sidelink data sent by the transmitting UE).
Regarding claim 29 Cheng discloses the method of claim 16, further comprising determining a PSSCH-to-HARQ gap based at least in part on at least one of: an explicit indication or an implicit indication (paragraphs 0055, 0118; a time offset indication for transmission of the PSFCH after receiving the PSSCH).
Regarding claim 30 Cheng discloses the method of claim 16, wherein transmitting the plurality of HARQ-ACK feedback indications comprises: transmitting a first set of HARQ-ACK feedback indications of the plurality of HARQ-ACK feedback indications (paragraphs 0118, 0125-0127; transmitting SFCI, or feedback information); and dropping a second set of HARQ-ACK feedback indications based at least in part on at least one of a format of the set of HARQ-ACK feedback indications or a payload of the set of HARQ-ACK feedback indications (paragraphs 0075, 0086, 0089, 0126-0127; wherein the receive UE determines whether to drop feedback transmissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-13 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hui et al. (US Patent Application Publication 2021/0337527; hereinafter Hui).
Regarding claim 4 Cheng discloses the UE of claim 2. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors, when receiving the explicit indication, are configured to receive the explicit indication based at least in part on a determination that a number of resources in the set of resources satisfies a resource threshold (paragraph 0256, 0271; wherein an explicit indication is included in the SCI when it satisfies a desired overhead). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 5 Cheng discloses the UE of claim 2. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors, when determining the implicit indication, are configured to determine the implicit indication based at least in part on a determination that a number of resources in the set of resources fails to satisfy a resource threshold (paragraph 0256, 0271; wherein an implicit indication is provided without adding bits to the SCI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 6 Cheng discloses the UE of claim 2. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises a function of a set of subchannels used for a prior transmission (paragraphs 0271-0273; index of starting subchannel, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 7 Cheng discloses the UE of claim 6. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the prior transmission is a most recent transmission (paragraphs 0271-0273; scheduling transmissions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 8 Cheng discloses the UE of claim 6. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises an index of at least one of a starting subchannel of the set of subchannels or a starting resource block of the set of resources (paragraphs 0271-0273; index of starting subchannel, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 9 Cheng discloses the UE of claim 6. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors are further configured to determine the implicit indication based at least in part on determining the prior transmission based at least in part on a plurality of monitoring occasions associated with a slot across the plurality of component carriers (paragraph 0234; sensing window). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 10 Cheng discloses the UE of claim 2. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises at least one of: a source identifier (ID), a destination ID, a slot ID, a sidelink zone ID, a resource pool ID, a sidelink component carrier ID, or a bandwidth part ID (paragraph 0249; resources grouped by sidelink resource pool, sidelink BWP, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 11 Cheng discloses the UE of claim 10. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors are further configured to: determine a subset of a resource pool based at least in part on the implicit indication (paragraphs 0257-0258; candidate resources); and determine the set of resources based at least in part on a PSFCH resource indication (paragraphs 0257-0258; PSFCH resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 12 Cheng discloses the UE of claim 11. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors, when determining the subset of the resource pool, are configured to determine the subset of the resource pool based at least in part on a determination of at least one of: on a cast type associated with transmitting the plurality of HARQ-ACK feedback indications, the resource pool, or the single carrier (paragraphs 0256-0258; cast type). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 13 Cheng discloses the UE of claim 2. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the one or more processors are further configured to determine the implicit indication based at least in part on a negotiation with an additional UE (paragraph 0256; SCI negotiation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 19 Cheng discloses the method of claim 17. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein receiving the explicit indication comprises receiving the explicit indication based at least in part on a determination that a number of resources in the set of resources satisfies a resource threshold (paragraph 0256, 0271; wherein an explicit indication is included in the SCI when it satisfies a desired overhead). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 20 Cheng discloses the method of claim 17. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein determining the implicit indication comprises determining the implicit indication based at least in part on a determination that a number of resources in the set of resources fails to satisfy a resource threshold (paragraph 0256, 0271; wherein an implicit indication is provided without adding bits to the SCI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 21 Cheng discloses the method of claim 17. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises a function of a set of subchannels used for a prior transmission (paragraphs 0271-0273; index of starting subchannel, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 22 Cheng discloses the method of claim 21. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the prior transmission is a most recent transmission (paragraphs 0271-0273; scheduling transmissions). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 23 Cheng discloses the method of claim 21. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises an index of at least one of: a starting subchannel of the set of subchannels or a starting resource block of the set of resources (paragraphs 0271-0273; index of starting subchannel, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 24 Cheng discloses the method of claim 21. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses further comprising determining the implicit indication based at least in part on determining the prior transmission based at least in part on a plurality of monitoring occasions associated with a slot across the plurality of component carriers (paragraph 0234; sensing window). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 25 Cheng discloses the method of claim 16. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein the implicit indication comprises at least one of: a source identifier (ID), a destination ID, a slot ID, a sidelink zone ID, a resource pool ID, a sidelink component carrier ID, or a bandwidth part ID (paragraph 0249; resources grouped by sidelink resource pool, sidelink BWP, for example). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 26 Cheng discloses the method of claim 25. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses further comprising: determining a subset of a resource pool based at least in part on the implicit indication; (paragraphs 0257-0258; candidate resources); and determine the set of resources based at least in part on a PSFCH resource indication (paragraphs 0257-0258; PSFCH resources). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 27 Cheng discloses the method of claim 26. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses wherein determining the subset of the resource pool comprises determining the subset of the resource pool based at least in part on: a cast type associated with transmitting the plurality of HARQ-ACK feedback indications, a determination of at least one of the resource pool, or the single carrier (paragraphs 0256-0258; cast type). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).
Regarding claim 28 Cheng discloses the method of claim 17. Cheng fails to explicitly disclose, but Hui in the same field of endeavor of sidelink feedback transmissions, discloses further comprising determining the implicit indication based at least in part on a negotiation with an additional UE (paragraph 0256; SCI negotiation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng with the teachings of Hui in order to achieve desired overhead (Hui: paragraph 0212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2021/0136646 to Tseng et al. – which discloses methods and apparatuses for sidelink (SL) carrier aggregation enhancement in wireless communication networks.
USPGPUB 2021/0050953 to Park – which teaches HARQ feedback information transmitting method that may include transmitting a Physical Sideline Shared Channel (PSSCH) to at least one receiving UE (Rx UE) based on a scheduled PSSCH occasion, receiving feedback information about the PSSCH transmission from the at least one Rx UE, among other things.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466